Name: Commission Regulation (EEC) No 842/86 of 21 March 1986 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 86 Official Journal of the European Communities No L 77/ 17 COMMISSION REGULATION (EEC) No 842/86 of 21 March 1986 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  2 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1985,  300 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 January 1985,  500 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 January 1985. 2 . The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 12 May 1986 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (3), Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned inter ­ vention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advi ­ sable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 January 1985, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 24 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 24. O OJ No L 362, 31 . 12 . 1985, p . 8 . O OJ No L 266, 24 . 10 . 1979, p . 6 .